Per Curiam:
We do not think that the placing and maintenance of the uncovered pipe upon the floor was the proximate cause of the injury to the plaintiff, and, therefore, the finding of the jury that the defendant’s negligence caused the plaintiff’s injury was without evidence to sustain it. The judgment and order must be reversed and a new trial ordered, with costs to appellant to abide the event. Present — Ingraham, P. J., McLaughlin, Scott, Dowling and Hotchkiss, JJ. Judgment and order reversed, new trial ordered, costs to appellant to abide event.